Citation Nr: 1526590	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cirrhosis of the liver due to hepatitis C.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney at Law


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to July 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Louisville, Kentucky.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his January 2014 substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  He was scheduled for a hearing in June 2014, but was unable to attend due to illness and it was determined that the hearing would be rescheduled.  See 38 C.F.R. § 20.704(c) (2014).  Subsequently, the Veteran's attorney confirmed that the hearing should be rescheduled.  The Veteran has not yet been rescheduled for another hearing and he has not withdrawn his hearing request. 

Because the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

